No. 21-0404 – State of West Virginia ex rel. Scott R. Smith, Prosecuting Attorney, Ohio
County v. The Honorable Michael J. Olejasz, Judge of the Circuit Court of Ohio County,
West Virginia, and Chandis Wesley Linkinogger, Defendant.
                                                                                  FILED
                                                                             November 19, 2021
                                                                                   released at 3:00 p.m.
Wooton, Justice, concurring:                                                   EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA



             I concur in the Court’s judgment that under the facts and circumstances of this

case, the Circuit Court of Ohio County committed clear legal error in dismissing the two

counts of sexual assault in the second degree as a discovery sanction, and that for this

reason, the State is entitled to a writ preventing the circuit court from enforcing any of the

rulings set forth in the court’s April 22, 2021, order. I write separately, however, to address

several points in the majority opinion which I find to be troubling.




             At the outset, I found this case to be a close one. Without question, in his

argument to the circuit court in support of the motion to dismiss defense counsel was guilty

of obfuscation, if not actual misrepresentation. Further, the fact that he waited until the

second day of trial to move to dismiss the indictment, after the jury had been seated and

sworn, gives rise to a strong suspicion that the discovery dispute in this case was

manufactured ‒ pure gamesmanship from the outset. However, the assistant prosecutor was

likewise not free from fault; he failed to grasp that the circuit court might not (and in fact

did not) agree with his assessment that the sought-after forensic evidence was immaterial

to the case against the petitioner, in light of his anticipated defense of consent. Once the

court ordered accelerated disclosure of forensic evidence from the state police laboratory,

                                              1
it was incumbent on the prosecutor to follow his own advice, without delay: “[W]hen it

comes to the [lab], you have got to get on their tails and tell them ‘I need this, I need this,

I need this.’” Nonetheless, by his own admission to the circuit court, “I didn’t do that in

this case[.]” As a result, the circuit court was justifiably frustrated when, on the morning

trial began, the lab results had still not been produced.




               It is well established in our case law that a circuit judge has broad discretion

to control his or her docket. See, e.g., State v. Boyd, No. 17-1067, 2019 WL 2406729, at

*4 (W. Va. June 7, 2019) (memorandum decision) (“Under the circumstances now before

us, and in light of the circuit court’s unique familiarity with the factors that would impede

the expeditious administration of justice, we find no reason to disturb the ‘broad discretion’

conferred on the trial court for the management of its docket.”) (citing Barlow v. Hester

Indus, Inc., 198 W. Va. 118, 127, 479 S.E.2d 628, 637 (1996)). Nonetheless, for the circuit

court to dismiss the sexual assault counts, with prejudice, and declare a mistrial on the

burglary and strangulation counts, was so precipitous ‒ and so without precedential support

‒ as to be “clearly erroneous as a matter of law” within the meaning of syllabus point four

of State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1997). First, as far as we

can ascertain from the record before us, the petitioner, Chandis Wesley Linkinogger, had

not demanded his statutory right to be tried in the term of indictment. 1 Moreover, there was

no speedy trial issue raised under these facts and circumstances. “‘It is the three-term rule,


       1
           W. Va. Code § 62-3-1 (2020).
                                               2
W. Va. Code, 62-3-21, which constitutes the legislative pronouncement of

our speedy trial standard under Article III, Section 14 of the West Virginia Constitution.’

Syllabus point 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d 111 (1986).” Syl. Pt. 2,

State ex rel. Porter v. Farrell, 245 W. Va. 272, __, 858 S.E.2d 897, 899 (2021). Second,

the facts and circumstances of this case were far removed from those present in State ex

rel. Rusen v. Hill, 193 W. Va. 133, 454 S.E.2d 427 (1994), where this Court held that “[a]

circuit court may choose dismissal for egregious and repeated violations where lesser

sanctions such as a continuance would be disruptive to the administration of justice or

where the lesser sanctions cannot provide the same degree of assurance that the prejudice

to the defendant will be dissipated.” Id. at 135, 454 S.E.2d at 429, Syl. Pt. 3. Here, the

State’s failure to produce lab reports within one month of being ordered to do so was a

singular failure, not part of a pattern of repeated violations. A continuance of the trial would

not have caused demonstrable prejudice to the petitioner; indeed, it would have enabled

him to utilize the lab reports that he contended were key to his defense that the victim was

high on drugs and thus a willing participant in so-called “rough sex” that included

strangulation. See State ex rel. Smith v. Olejasz, No. 20-1028, 2021 WL 5177341, at *5-6

(W. Va. filed Nov. 8, 2021) (memorandum decision) (discussing preference for

continuances where the State’s production of discovery is delayed). Third, it is critical to

recall that production of the lab reports was not attributable to any negligence or

malfeasance on the part of the State ‒ other than, perhaps, a failure to nag often and/or

loudly enough ‒ but rather delay attributable to the state police lab, an entity over which

the State had no control. See id. at *6 (rejecting argument that the State was properly

                                               3
sanctioned for delay in producing autopsy report, where the delay was caused by the State

Medical Examiner’s Office over which the State exercised no control).




             My first area of concern with the majority opinion is in the Court’s

unquestioning acceptance of the proposition that in cases where the State seeks

extraordinary relief, “[t]he scope of appellate review must necessarily be an abuse of

discretion standard.” Rusen, 193 W. Va. at 140, 454 S.E.2d at 434. This formulation,

although contained in the body of the Rusen opinion, is nowhere to be found in the syllabus

points. Instead, as stated in syllabus point one, in criminal cases where the State seeks a

writ of prohibition the scope of appellate review is confined to cases where the circuit court

has “exceeded or acted outside its jurisdiction[.]” Id. at 135, 454 S.E.2d at 429, Syl. Pt. 1,

in part. The scope of review as set forth in the syllabus point of Rusen squarely aligns with

the now-virtually canonical test established in Hoover, which was decided three years after

Rusen. However, the scope of review set forth in the body of Rusen, dutifully recited by

the majority in this case, does not. See, e.g., Syl. Pt. 3, in part, State ex rel. Almond v.

Rudolph, 2 238 W. Va. 289, 794 S.E.2d 10 (2016) (“[T]his Court will use prohibition in this

discretionary way to correct only substantial, clear-cut, legal errors plainly in contravention




       Although this case appears in both the West Virginia Reports and the South Eastern
       2

Reporter as State ex rel. Almond v. Rudolph, the correct title should be State ex rel. Almond
v. Murensky. The Honorable Rudolph J. Murensky, Jr., a long-serving circuit judge in
McDowell County, West Virginia, was the respondent in the petition for relief
                                              4
of a clear statutory, constitutional, or common law mandate which may be resolved

independently of any disputed facts[.]”).




              I acknowledge that an argument can be made ‒ and indeed, has been made ‒

that in criminal cases where the State seeks extraordinary relief, the Hoover factors are

weighted differently “because the State has no right to appeal [a discretionary ruling], it

has no other means to obtain relief from the circuit court’s ruling.” State ex rel. Wade v.

Hummel, 243 W. Va. 408, 415, 844 S.E.2d 443, 450 (2020); see also Hoover, 199 W. Va.

at 14-15, 483 S.E.2d at 14-15, Syl. Pt. 4. The problem with this statement is that its

application, standing alone, has the potential to cut far too broadly; under the Wade

rationale the State could seek review of any adverse ruling on a writ. In this regard, the

Court must be mindful of the admonition that “if this Court is to retain its proper role[,]”

we must “develop some level of judicial discipline to curb [our] apparent eagerness to

become involved in the merits of every case [brought on a request for extraordinary relief.]”

State ex rel. Justice v. King, 244 W. Va. 225, __, 852 S.E.2d 292, 310 (2020) (Workman,

J., concurring). Because I share the concern voiced by Justice Workman, I would eschew

reliance on the legally shaky proposition that as long as the State is the petitioner, this Court

can correct any abuse of discretion on a writ. Instead, I would require the State to show, as

its basis for seeking extraordinary relief, that the circuit court’s ruling was a substantial,

clear-cut, legal error. In my view, the State made such a showing in this case, and it is for




                                               5
that reason I concur with the Court’s judgment that the Prosecuting Attorney of Ohio

County was entitled to issuance of a writ of prohibition.




             Finally, I take issue with the Court’s reliance on State v. Adkins, 170 W. Va.

46, 289 S.E.2d 720 (1982), cited and discussed at length in footnote two, for the proposition

that “double jeopardy is only triggered when the action taken is equated to an acquittal[.]”

Id. at 51, 289 S.E.2d at 724-25. First, in footnote two the majority devotes some 500 words

to discussing what it then concedes to be obiter dicta, inasmuch as the circuit court’s

dismissal of the sexual assault counts in this case “cannot be equated as an acquittal.” Thus,

the lengthy discussion of Adkins is wholly beside the point and unnecessarily complicates

what should be the holding in this case: double jeopardy does not apply to bar a retrial on

the sexual assault counts because the court’s dismissal of those counts came in response to

the petitioner’s motion ‒ a motion based on what the record conclusively shows to have

been a misrepresentation of the facts by defense counsel.

              “‘“When a mistrial is granted on motion of the defendant,
              unless the defendant was provoked into moving for the
              mistrial because of prosecutorial or judicial conduct,
              a retrial may not be barred on the basis of jeopardy
              principles.” Oregon v. Kennedy, 456 U.S. 667, 679, 102 S.Ct.
              2083, 2091, 72 L.Ed.2d 416, 427 (1982).’ State v.
              Pennington, 179 W.Va. 139, 365 S.E.2d 803 (1987).”


State ex rel. Bass v. Abbot, 180 W. Va. 119, 375 S.E.2d 590 (1988); see also Syl. Pt. 3, in

part, State v. Elswick, 225 W. Va. 285, 693 S.E.2d 38 (2010).


                                              6
              Second, I would place no reliance on Adkins, as the case upon which the

Adkins Court relied, State v. Bennett, 157 W. Va. 702, 203 S.E.2d 699 (1974), was

subsequently overruled in State v. Petry, 166 W. Va. 153, 273 S.E.2d 346 (1980). 3 In

Adkins the petitioner was convicted of first-degree murder. Significantly, he was charged

and convicted as a principal ‒ indeed, as the sole perpetrator of the crime. Id. at 51, 289

S.E.2d at 724-25. On appeal, the Court found that the evidence at trial had established

nothing more than aiding and abetting, which, under Bennett, would have entitled him to a

directed verdict of acquittal because “[a]n accused who is indicted solely as a principal in

the first degree is entitled to a directed verdict of acquittal upon proof by the State that he

was only a principal in the second degree.” Adkins, 170 W. Va. at 49, 289 S.E.2d at 722.

Then, in a feat of legal gymnastics, the Court held that petitioner Adkins was “entitled to a

directed verdict of acquittal due to a variance between pleading and proof[,]” and could be

retried on a different theory, aiding and abetting, because “the ‘acquittal’ . . . was not based

upon ‘a resolution . . . of some or all of the factual elements of the offense charged.’” Id.

              This holding ‒ which, tellingly, was not reflected in any syllabus points in

Adkins ‒ was based on an acquittal that was wholly theoretical, making it impossible for a

reviewing court to determine its basis. Thus, any discussion of whether the non-existent

“acquittal” was based on “prosecutorial or judicial ‘bad faith,’ including evidentiary




       3
        Because Petry had not yet been decided at the time defendant/petitioner Adkins
was indicted and tried, the Adkins Court found that Bennett, not Petry, was the basis for
decision.
                                               7
insufficiency,” 4 was rank speculation. Additionally, the Court’s logic in Adkins, which was

untethered to any analysis of the facts of the case, would lead to an absurd result; in any

criminal case an acquittal can be said to be a variance between pleading (the indictment

alleging commission of a specified crime) and proof (the evidence failing to prove

commission of that crime). Accordingly, we clarified in State v. Corra, 223 W. Va. 573,

678 S.E.2d 306 (2009), that “[i]f the proof adduced at trial differs from the allegations in

an indictment, it must be determined whether the difference is a variance or an actual or a

constructive amendment to the indictment.” Id. at 581-82, 678 S.E.2d at 314-15 (citation

omitted). 5 In Adkins, it can hardly be gainsaid that where the indictment charged the

defendant with murder, but the proof established his guilt only of aiding and abetting ‒

which, pursuant to Bennett, was a wholly separate offense from the charged offense of

murder ‒ there was a constructive amendment to the indictment. Accordingly, pursuant to

Corra, “[b]ecause there was insufficient evidence to convict the defendant of the charges

for which he was indicted, a retrial is prohibited.” 223 W. Va. at 583, 678 S.E.2d at 316.




                In short, the majority weakens the authority of its opinion by engaging in a

lengthy discussion, albeit in a footnote, of a case whose legal underpinnings do not rest on



       4
           Adkins, 170 W. Va. at 51, 289 S.E.2d at 724-25.

       5
          A constructive amendment deprives a defendant of his or her rights under article
III, section 4 of the West Virginia Constitution, which provides in relevant part that “[n]o
person shall be held to answer for treason, felony or other crime, not cognizable by a
justice, unless on presentment or indictment of a grand jury.”
                                              8
solid ground. This observation has even greater force where the discussion is nothing but

dicta, which unnecessarily complicates what is a straightforward legal question deserving

of a straightforward legal answer.




             For the reasons set forth herein, I respectfully concur.




                                             9